Exhibit 10.1 

 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

FORM OF PROMISSORY NOTE

Dated as of January 15, 2020

Principal Amount: $[_________]

New York, New York

Pursuant to that certain Expense Advance Agreement (the “Agreement”), dated as
of December 1, 2017, by and between Leisure Acquisition Corp., a Delaware
corporation (the “Maker”), and [__________] (the “Payee”), the Maker hereby
promises to pay to the order of the Payee or its registered assigns or
successors in interest, or order, the principal sum of [_________] Dollars
($[_______]) in lawful money of the United States of America, on the terms and
conditions described below. All payments on this Note shall be made by wire
transfer of immediately available funds or as otherwise determined by the Payee
to such account as the Payee may from time to time designate by written notice
to the Maker in accordance with the provisions of this Note. Certain terms used
herein but not defined herein shall have the meaning given to such terms in the
Agreement.

This Note, together with (i) that certain Promissory Note, dated as of the date
hereof, issued by the Maker to [__________], and (ii) that certain Promissory
Note, dated as of the date hereof, issued by the Maker to [__________], are
collectively referred to as the Working Capital Promissory Notes. The “Payees”
under the Working Capital Promissory Notes are collectively referred to as the
WC Payees and each as an WC Payee.

1.               Principal. The unpaid principal balance of this Note shall be
payable on the date on which Maker consummates its Businesses Combination (the
“Maturity Date”). The principal balance may be prepaid at any time. Payments
made on or in respect of this Note may only be made on a pro rata basis (based
on the principal amounts of the Working Capital Promissory Notes) with amounts
paid on or in respect of the other Working Capital Promissory Notes.

2.               Interest. No interest shall accrue on the unpaid principal
balance of this Note.

3.               Drawdown Requests. Maker and Payee agree that Maker may request
up to [_________] Dollars ($[_______]) for working capital in connection with
Maker’s pursuit of a Business Combination. The principal of this Note may be
drawn down from time to time prior to the Maturity Date, upon written request
from Maker to Payee (each, a “Drawdown Request”). Each Drawdown Request must
state the amount to be drawn down, and must not be an amount less than Ten
Thousand Dollars ($10,000.00). Payee shall fund each Drawdown Request no later
than five (5) business days after receipt of a Drawdown Request; provided,
however, that the maximum amount of drawdowns collectively under the Working
Capital Promissory Notes is One Million Dollars ($1,000,000.00) and that amounts
of principal may only be drawn down upon under this Note on a pro rata basis
(based on the allocation set forth on Schedule I of the Agreement) with amounts
drawn down upon under the other Working Capital Promissory Notes. The obligation
of each WC Payee to fund Drawdown Requests shall be several and not joint. For
the avoidance of doubt, a default by a WC Payee to fund its obligation under its
Working Capital Promissory Note shall not require the Payee to fund all or any
portion of such defaulted obligation. Once an amount is drawn down under this
Note, it shall not be available for future Drawdown Requests even if prepaid. No
fees, payments or other amounts shall be due to Payee in connection with, or as
a result of, any Drawdown Request by Maker. Notwithstanding the foregoing, all
payments shall be applied first to payment in full of any reasonable costs
incurred in collection of any sum due under this Note, including (without
limitation) reasonable attorneys' fees, and then to the reduction of the unpaid
principal balance of this Note.



 

 



4.               Representations and Warranties. Maker represents and warrants
to Payee on the date hereof as follows:

(a)             Existence. Maker is a corporation duly incorporated, validly
existing and in good standing under the laws of the state of its jurisdiction of
organization.

(b)             Power and Authority. Maker has the power and authority, and the
legal right, to execute and deliver this Note and to perform its obligations
hereunder.

(c)             Authorization; Execution and Delivery. The execution and
delivery of this Note by Maker and the performance of its obligations hereunder
have been duly authorized by all necessary corporate action in accordance with
all applicable laws. The Maker has duly executed and delivered this Note.

(d)             No Approvals. No consent or authorization of, filing with,
notice to or other act by, or in respect of, any governmental authority is
required in order for Maker to execute, deliver, or perform any of its
obligations under this Note.

(e)             No Violations. The execution and delivery of this Note and the
consummation by the Maker of the transactions contemplated hereby do not and
will not (a) violate any provision of Maker's organizational documents; (b)
violate any law applicable to the Maker or by which any of its properties or
assets may be bound; or (c) constitute a default under any material agreement or
contract by which Maker may be bound.

(f)              Enforceability. The Note is a valid, legal and binding
obligation of Maker, enforceable against Maker in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).



2 

 



5.               Events of Default. The following shall constitute an event of
default (“Event of Default”):

(a)             Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified in Section 1 above.

(b)             Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the entry of an
order for relief against it in an involuntary case or the consent by it to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of Maker or for any
substantial part of its property, or the making by it of any assignment for the
benefit of creditors, or the failure of Maker generally to pay its debts as such
debts become due, or the taking of corporate action by Maker in furtherance of
any of the foregoing, or the admission by it in writing that it is generally
unable to pay its debts as they become due.

(c)             Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
30 consecutive days.

(d)             Cross Defaults, Etc. The provision of notice of an Event of
Default to Maker by any other WC Payee with respect to any other Working Capital
Promissory Note.

(e)             Failure to Convert. Failure by Maker to convert the principal
amount due pursuant to this Note into Conversion Warrants (as defined in Section
15) in accordance with Section 15 within five (5) business days of a written
conversion request by the Payee.

6.               Remedies.

(a)             Upon the occurrence of an Event of Default specified in Section
5(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b)             Upon the occurrence of an Event of Default specified in Section
5(b) or 5(c) hereof, the unpaid principal balance of this Note, and all other
sums payable with regard to this Note, shall automatically and immediately
become due and payable, in all cases without any action on the part of Payee.



3 

 



7.               Waivers. Maker and all endorsers and guarantors of, and
sureties for, this Note waive presentment for payment, demand, notice of
dishonor, protest, and notice of protest with regard to the Note, all errors,
defects and imperfections in any proceedings instituted by Payee under the terms
of this Note, and all benefits that might accrue to Maker by virtue of any
present or future laws exempting any property, real or personal, or any part of
the proceeds arising from any sale of any such property, from attachment, levy
or sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

8.               Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

9.               Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party. Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

10.            Governing Law; Construction; Jurisdiction. This Note shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without giving effect to conflicts of law principles that would
result in the application of the substantive laws of another jurisdiction. The
parties hereto (i) agree that any action, proceeding, claim or dispute arising
out of, or relating in any way to, this Note shall be brought and enforced in
the courts of New York, in the State of New York, and irrevocably submits to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

11.            Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



4 

 



12.            Trust Waiver. Notwithstanding anything herein to the contrary,
the Payee hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind or nature whatsoever (each, a “Claim”) in or
to, and any and all right to seek payment of any amounts due to it out of, the
trust account established for the benefit of the public stockholders of the
Company and into which substantially all of the proceeds of the Company’s
initial public offering will be deposited (the “Trust Account”), and hereby
irrevocably waives any Claim it presently has or may have in the future as a
result of, or arising out of, this Note, which Claim would reduce, encumber or
otherwise adversely affect the Trust Account or any monies or other assets in
the Trust Account, and further agrees not to seek recourse, reimbursement,
payment or satisfaction of any Claim against the Trust Account or any monies or
other assets in the Trust Account for any reason whatsoever; provided, however,
that if the Maker completes a Business Combination, the Maker shall promptly
repay the principal balance of this Note out of the proceeds released to the
Maker from the Trust Account.

13.            Amendment; Waiver. Any amendment hereto or waiver of any
provision hereof may be made with, and only with, the written consent of the
Maker and the Payee. No consideration shall be offered or paid to any WC Payees
to amend or consent to a waiver or modification of any provision of any of the
Working Capital Promissory Notes unless the same consideration (other than the
reimbursement of legal fees) also is offered to the Payee.

14.            Assignment. No assignment or transfer of this Note or any rights
or obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound to the terms of this Note.

15.            Conversion.

(a)             At the Payee’s option, at any time and from time to time prior
to payment in full of the principal balance of this Note, the Payee may elect to
convert all or any portion of the outstanding principal amount of this Note into
that number of warrants (the “Conversion Warrants”) equal to: (i) the portion of
the principal amount of the Note being converted pursuant to this Section 15,
divided by (ii) $1.00 (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction related to the Common Stock
occurring after the date hereof), rounded up to the nearest whole number. Each
Conversion Warrant shall have the same terms and conditions as the warrants
issued by the Maker to the Payee pursuant to a private placement, as described
in Maker’s Registration Statement on Form S-1 (333-221330). The Conversion
Warrants, the shares of Common Stock underlying the Conversion Warrants and any
other equity security of Maker issued or issuable with respect to the foregoing
by way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, amalgamation, consolidation or reorganization (the
“Warrant Shares”), shall be entitled to the registration rights set forth in
Section 16 hereof.

(b)             Upon any complete or partial conversion of the principal amount
of this Note, (i) such principal amount shall be so converted and such converted
portion of this Note shall become fully paid and satisfied, (ii) without
delaying the Maker’s requirement to deliver Conversion Warrants in accordance
with the immediately following clause (iii), the Payee shall surrender and
deliver this Note to Maker or such other address which Maker shall designate
against delivery of the Conversion Warrants, (iii) Maker shall promptly, but in
any event within two (2) business Days of a written conversion request by Payee,
deliver a new duly executed Note to the Payee in the principal amount that
remains outstanding, if any, after any such conversion and (iv) in exchange for
all or any portion of the surrendered Note, Maker shall deliver to Payee the
Conversion Warrants, which shall bear such legends as are reasonably required,
in the opinion of counsel to Maker or by any other agreement between Maker and
the Payee and applicable federal securities laws.



5 

 



(c)             The Maker shall pay any and all issue and other taxes that may
be payable with respect to any issue or delivery of the Conversion Warrants upon
conversion of this Note pursuant hereto, including, without limitation, any
transfer taxes resulting from any transfer requested by the Payee in connection
with any such conversion.

16.            Registration Rights.

(a)             Reference is made to that certain Registration Rights Agreement
between the Maker and the parties thereto, dated as of the date hereof (the
“Registration Rights Agreement”). All capitalized terms used in this Section 16
shall have the same meanings ascribed to them in the Registration Rights
Agreement.

(b)             The holders (“Holders”) of the Conversion Warrants (or the
Warrant Shares) shall be entitled to Demand Registration as set forth in Section
2.1 of the Registration Rights Agreement.

(c)             The Holders shall also be entitled to include the Conversion
Warrants (or the Warrant Shares) in Piggyback Registrations, which shall be
subject to the same provisions as set forth in Section 2.2 of the Registration
Rights Agreement.

(d)             Except as set forth above, the Holders and the Maker, as
applicable, shall have all of the same rights, duties and obligations set forth
in the Registration Rights Agreement as if the Conversion Warrants and the
Warrant Shares were “Registrable Securities” thereunder.

[Signature Page Follows]

 



6 

 



IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 LEISURE ACQUISITION CORP.      By:  Name: George Peng
Title: Chief Financial Officer

 

 



 

 